Ludeling, C. J.
A motion to dismiss the appeal has been made, on the following grounds : That the record is defective, a part of the evidence offered, not being in the transcript j that the sheriff,, w.ho-is a *237party to the suit is not a party to this appeal; and that the sureties to the injunction bond are not made parties to the appeal as they did not sign the appeal bond.
The fact, to prove which the documents omitted were offered, is admitted in the record — there was no necessity therefore to copy them in the transcript. The appeal was taken by motion in open court at the term when the judgment was rendered. All who are not appellants .are appellees in this case.